                             Case 4:19-cr-00150-JM Document 28 Filed 01/06/21 Page 1 of 4
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet I



                                           UNITED STATES DISTRICT COURT
                                                           Eastern District of Arkansas
                                                                           )
              UNITED STATES OF AMERICA                                     )      JUDGMENT IN A CRIMINAL CASE
                                   V.                                      )
                       DWAYNE BRIGHAM
                                                                           )
                                                                                  Case Number: 4:19-cr-00150-JM-1
                                                                           )
                                                                           )      USM Number: 46056-177
                                                                           )
                                                                           )        Dominique King
                                                                           )      Defendant's Attorney               FILED
                                                                                                                     DISTRICT COURT
THE DEFENDANT:                                                                                             EAST~~N DISTRICT ARKANSAS
Ill' pleaded guilty to count(s)         1 of Indictment
                                                                                                                     JAN 6 6 2021
D pleaded nolo contendere to count(s)
  which was accepted by the court.                                                                       JAMES W~                       • CLERl<c
D was found guilty on count(s)                                                                           8y: - ---1c--~-               DEP CLERK
  after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                   Nature of Offense                                                         Offense Ended
18 U.S.C. § 1791(a)(2)             Possession of prohibited object in prison (weapon),                       10/18/2018

 and (d)(1 )(B)                     a Class D felony



       The defendant is sentenced as provided in pages 2 through          _ _4__ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count(s)

D Count(s)                   N/A                          Dis      Dare dismissed on the motion of the United States.

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change ofname, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defenaant must notify the court and United States attorney of material changes in economic circumstances.

                                                                          1/6/2021




                                                                          JAMES M. MOODY JR., U.S. DISTRICT JUDGE
                                                                         Name and Title of Judge




                                                                         Date             l
                            Case 4:19-cr-00150-JM Document 28 Filed 01/06/21 Page 2 of 4
AO 245B (Rev. 09/19) Judgment in Criminal Case
                      Sheet 2 - Imprisonment

                                                                                                   Judgment -   Page   2    of   4
DEFENDANT: DWAYNE BRIGHAM
CASE NUMBER: 4:19-cr-00150-JM-1

                                                           IMPRISONMENT
          The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
total term of:

 32 MONTHS to run consecutive to the sentence the defendant is currently serving from Northern District of Texas Docket No.
 3:12CR00175-33; with no term of supervised release to follow in this case



      ~ The court makes the following recommendations to the Bureau of Prisons:
        The Court recommends designation to a facility close to the State of Arkansas to allow the defendant to be near his
        family.




     Ill   The defendant is remanded to the custody of the United States Marshal.

      D The defendant shall surrender to the United States Marshal for this district:
           D at                                  D a.m.      D p.m.       on

           D as notified by the United States Marshal.

     D The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
           D before 2 p.m. on
           D as notified by the United States Marshal.
           D as notified by the Probation or Pretrial Services Office.


                                                                RETURN
I have executed this judgment as follows :




           Defendant delivered on                                                       to

at _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.



                                                                                                UNITED ST ATES MARSHAL



                                                                         By----------------------
                                                                                             DEPUTY UNITED STATES MARSHAL
                            Case 4:19-cr-00150-JM Document 28 Filed 01/06/21 Page 3 of 4
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 5 - Criminal Monetary Penalties
                                                                                                         Judgment -   Page   -~3~_      of      4
 DEFENDANT: DWAYNE BRIGHAM
 CASE NUMBER: 4:19-cr-00150-JM-1
                                                 CRIMINAL MONETARY PENALTIES
     The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                       Assessment               Restitution                Fine                  AVAA Assessment*                JVTA Assessment**
TOTALS            $    100.00               $    0.00                  $   0.00              $   0.00                        $   0.00


D    The determination of restitution is deferred until
                                                        -----
                                                              . An Amended Judgment in a Criminal Case (AO 245C) will be
     entered after such determination.

D The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

     If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
     the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(1), all nonfederal victims must be paid
     before the United States is patd.

Name of Payee                                                  Total Loss***                 Restitution Ordered             Priority or Percentage




TOTALS                               $                          0.00              $                     0.00
                                                                                      ----------

D     Restitution amount ordered pursuant to plea agreement $

D     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
      fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
      to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

D     The court determined that the defendant does not have the ability to pay interest and it is ordered that:

      D the interest requirement is waived for the             D fine       D restitution.
      D the interest requirement for the           D    fine    D restitution is modified as follows:

* Amy, VickyVand Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299.
** Justice for ictims of Trafficking Act of 2015, Pub. L. No. 114-22.
*** Findings for the total amount oflosses are required under Chapters 109A, 110, l lOA, and 113A of Title 18 for offenses committed on
or after September 13, 1994, but before April 23, 1996.
                            Case 4:19-cr-00150-JM Document 28 Filed 01/06/21 Page 4 of 4
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 6 - Schedule of Payments
                                                                                                                 Judgment - Page _4__ of          4
 DEFENDANT: DWAYNE BRIGHAM
 CASE NUMBER: 4:19-cr-00150-JM-1

                                                                  SCHEDULE OF PAYMENTS

Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

A      ~    Lump sum payment of$           100.00
                                         - ' - = - ' - = ' - --   --
                                                                       due immediately, balance due

            D     not later than                                           , or
            D     in accordance with     D C,               D D,       D    E,or     D Fbelow; or
B     D Payment to begin immediately (may be combined with                         • c,     D D, or    D F below); or
C     D Payment in equal           _ _ __ _ (e.g., weekly, monthly, quarterly) installments of $ ____ over a period of
                           (e.g., months or years), to commence _ _ ___ (e.g., 30 or 60 days) after the date of this judgment; or

D     D Payment in equal           _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ ____ over a period of
                           (e.g., months or years), to commence _ _ _ _ _ (e.g., 30 or 60 days) after release from imprisonment to a
           term of supervision; or

E     D Payment during the term of supervised release will commence within _ _ _ _ _ (e.g. , 30 or 60 days) after release from
            imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

F     D Special instructions regarding the payment of criminal monetary penalties:




Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons' Inmate
Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




D     Joint and Several

      Case Number
      Defendant and Co-Defendant Names                                                       Joint and Several             Corresponding Payee,
      (including defendant number)                                 Total Amount                   Amount                       if appropriate




D     The defendant shall pay the cost of prosecution.

D     The defendant shall pay the followin.g court cost(s):

D     The defendant shall forfeit the defendant's interest in the following property to the United States:




Payments shall be a.J?plied in the following order: (1) assessment, (2) restitution princ!J?al, (3} restitution interest, (4) AVAA assessment,
(5) fine principal, (o) fine interest, (7) community restitution, (8) NTA assessment, (9) penalties, and (10) costs, mcluding cost of
prosecution and court costs.
